UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03479 Franklin New York Tax-Free Income Fund (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 5/31 Date of reporting period: 8/31/16 Item 1. Schedule of Investments. FRANKLIN NEW YORK TAX-FREE INCOME FUND Statement of Investments, August 31, 2016 (unaudited) Principal Amount Value Municipal Bonds 91.8% New York 89.3% Albany IDA Civic Facility Revenue, St. Peter’s Hospital Project, Series A, Pre-Refunded, 5.25%, 11/15/27 $ 5,000,000 $ 5,278,100 St. Peter’s Hospital Project, Series A, Pre-Refunded, 5.25%, 11/15/32 5,000,000 5,278,100 St. Peter’s Hospital Project, Series E, Pre-Refunded, 5.50%, 11/15/27 1,135,000 1,201,488 St. Peter’s Hospital Project, Series E, Pre-Refunded, 5.25%, 11/15/32 1,150,000 1,213,963 Amherst Development Corp. Student Housing Facility Revenue, University of Buffalo Foundation Facility, Student Housing Corp., Greiner and Hadley Projects at Suny Buffalo, Series A, AGMC Insured, 5.00%, 10/01/40. 3,000,000 3,410,430 University of Buffalo Foundation Facility, Student Housing Corp., Greiner and Hadley Projects at Suny Buffalo, Series A, AGMC Insured, 5.00%, 10/01/45. 3,800,000 4,307,034 Buffalo and Erie County Industrial Land Development Corp. Revenue, Buffalo State College Foundation Housing Corp. Project, Series A, 5.375%, 10/01/41 2,035,000 2,358,545 Catholic Health System Inc. Project, 5.25%, 7/01/35. 1,000,000 1,196,290 Catholic Health System Inc. Project, 5.00%, 7/01/40. 1,000,000 1,159,820 City of New Rochelle Corp. for Local Development Revenue, Iona College Project, Refunding, Series A, 5.00%, 7/01/40 1,250,000 1,453,988 Iona College Project, Refunding, Series A, 5.00%, 7/01/45 1,425,000 1,651,532 Clinton County COP, Correctional Facilities Project, 8.125%, 8/01/17 1,190,000 1,210,837 Dutchess County Local Development Corp. Revenue, Health Quest Systems Inc. Project, Series B, 5.00%, 7/01/30 8,600,000 10,681,544 Health Quest Systems Inc. Project, Series B, 5.00%, 7/01/32 4,120,000 5,076,334 Health Quest Systems Inc. Project, Series B, 4.00%, 7/01/34 4,770,000 5,323,415 Health Quest Systems Inc. Project, Series B, 4.00%, 7/01/41 7,000,000 7,722,890 Erie County GO, Sewer District, Series B, NATL Insured, 5.00%, 12/01/35 2,000,000 2,004,920 Erie County IDA School Facility Revenue, City School District of the City of Buffalo Project, Refunding, Series A, 5.00%, 5/01/28 8,100,000 9,768,843 Hudson Yards Infrastructure Corp. Revenue, Hudson Yards, Senior, Fiscal 2007, Series A, 5.00%, 2/15/47 40,000,000 40,629,600 Hudson Yards, Senior, Fiscal 2012, Series A, 5.25%, 2/15/47 35,000,000 39,414,200 Series A, AGMC Insured, 5.00%, 2/15/47 15,000,000 15,244,800 Long Island Power Authority Electric System Revenue, General, Refunding, Series A, 5.00%, 9/01/42 22,000,000 25,814,360 General, Refunding, Series A, 5.00%, 9/01/44 5,000,000 5,943,650 General, Refunding, Series E, BHAC Insured, 5.00%, 12/01/22 9,200,000 9,294,852 General, Series A, BHAC Insured, Pre-Refunded, 5.50%, 5/01/33 5,000,000 5,621,200 General, Series A, Pre-Refunded, 6.00%, 5/01/33 42,000,000 47,768,280 General, Series C, BHAC Insured, Pre-Refunded, 5.00%, 9/01/35 5,000,000 5,000,000 General, Series C, Pre-Refunded, 5.00%, 9/01/35 16,000,000 16,000,000 Monroe County IDC Revenue, University of Rochester Project, Refunding, Series A, 5.00%, 7/01/30 3,275,000 4,113,891 University of Rochester Project, Refunding, Series A, 5.00%, 7/01/32 2,000,000 2,495,680 University of Rochester Project, Refunding, Series A, 5.00%, 7/01/37 1,780,000 2,185,520 University of Rochester Project, Series A, 5.00%, 7/01/38. 6,350,000 7,598,855 University of Rochester Project, Series B, 5.00%, 7/01/43 5,000,000 5,913,150 MTA Dedicated Tax Fund Revenue, Green Bonds, Refunding, Series B, Sub Series B-1, 5.00%, 11/15/46 25,000,000 31,023,750 Series A, NATL Insured, Pre-Refunded, 5.00%, 11/15/35 66,430,000 67,015,913 Series A, Pre-Refunded, 5.50%, 11/15/39 22,845,000 25,241,440 Series B, 5.00%, 11/15/34 63,750,000 71,697,075 Series B, NATL Insured, Pre-Refunded, 4.75%, 11/15/26 5,200,000 5,243,368 Series B, NATL Insured, Pre-Refunded, 5.00%, 11/15/31 40,000,000 40,352,800 Quarterly Statement of Investments | See Notes to Statement of Investments. | 1 FRANKLIN NEW YORK TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) New York (continued) MTA Revenue, Transportation, Refunding, Series C, Sub Series C-1, 4.00%, 11/15/46. $ 24,430,000 $ 27,081,388 Transportation, Refunding, Series C, Sub Series C-2, 4.00%, 11/15/38. 10,000,000 11,132,300 Transportation, Refunding, Series D, 5.25%, 11/15/40 21,500,000 24,943,655 Transportation, Refunding, Series D, Sub Series D-1, 5.00%, 11/15/34 5,000,000 6,135,800 Transportation, Refunding, Series D, Sub Series D-1, 5.00%, 11/15/35 5,000,000 6,117,200 Transportation, Series A, 5.00%, 11/15/35. 43,895,000 44,213,239 Transportation, Series A, AGMC Insured, 5.50%, 11/15/23 7,460,000 9,568,942 Transportation, Series A, Pre-Refunded, 5.00%, 11/15/37 8,050,000 8,468,922 Transportation, Series A, Pre-Refunded, 5.00%, 11/15/37 39,950,000 42,053,367 Transportation, Series B, 5.00%, 11/15/38. 11,320,000 13,460,159 Transportation, Series B, 5.00%, 11/15/43. 10,670,000 12,577,369 Transportation, Series B, Pre-Refunded, 5.00%, 11/15/37 25,000,000 26,316,250 Transportation, Series C, 6.50%, 11/15/28 3,785,000 4,251,842 Transportation, Series C, 5.00%, 11/15/38 10,000,000 11,890,600 Transportation, Series C, 5.00%, 11/15/42 10,000,000 11,780,800 Transportation, Series C, 5.00%, 11/15/47 16,125,000 18,443,453 Transportation, Series C, Pre-Refunded, 6.50%, 11/15/28 11,215,000 12,621,922 Nassau County GO, General Improvement, Refunding, Series C, Assured Guaranty, 5.00%, 10/01/30 270,000 301,433 General Improvement, Refunding, Series C, Assured Guaranty, 5.00%, 10/01/31 285,000 317,265 General Improvement, Refunding, Series C, Assured Guaranty, 5.125%, 10/01/35 1,275,000 1,420,452 General Improvement, Refunding, Series C, Assured Guaranty, 5.25%, 10/01/39 1,320,000 1,471,734 General Improvement, Series C, AGMC Insured, 5.00%, 4/01/43 26,665,000 31,440,435 General Improvement, Series C, Assured Guaranty, Pre-Refunded, 5.00%, 10/01/30 5,465,000 6,161,350 General Improvement, Series C, Assured Guaranty, Pre-Refunded, 5.00%, 10/01/31 5,740,000 6,471,391 General Improvement, Series C, Assured Guaranty, Pre-Refunded, 5.125%, 10/01/35 25,935,000 29,337,672 General Improvement, Series C, Assured Guaranty, Pre-Refunded, 5.25%, 10/01/39 26,870,000 30,496,913 Sewer and Storm Water Resources District, Series D, Assured Guaranty, 5.25%, 10/01/39 7,620,000 8,483,727 Nassau County Sewer and Storm Water Finance Authority System Revenue, Series A, BHAC Insured, Pre-Refunded, 5.375%, 11/01/28 2,000,000 2,198,500 New York City Educational Construction Fund Revenue, Series A, 5.75%, 4/01/41. 20,000,000 23,828,000 Series A, BHAC Insured, 5.00%, 4/01/37 19,750,000 20,185,882 New York City GO, Citysavers, Series B, zero cpn., 12/01/16 1,030,000 1,105,375 Citysavers, Series B, zero cpn., 6/01/17 1,030,000 1,100,112 Citysavers, Series B, zero cpn., 12/01/17 1,030,000 1,093,417 Citysavers, Series B, zero cpn., 6/01/18 1,030,000 1,091,254 Citysavers, Series B, zero cpn., 12/01/18 1,005,000 1,054,195 Citysavers, Series B, zero cpn., 6/01/19 1,030,000 1,075,392 Citysavers, Series B, zero cpn., 12/01/19 1,030,000 1,067,945 Citysavers, Series B, zero cpn., 6/01/20 10,000,000 9,555,700 Fiscal 2002, Series D, 5.50%, 6/01/24. 145,000 145,508 Fiscal 2009, Series J, Sub Series J-1, 5.00%, 5/15/33 19,500,000 21,533,265 Fiscal 2010, Refunding, Series C, 5.00%, 8/01/25 7,575,000 8,467,487 Fiscal 2010, Refunding, Series C, 5.00%, 8/01/26 2,190,000 2,447,347 Fiscal 2012, Refunding, Series I, 5.00%, 8/01/26 11,000,000 13,298,230 Fiscal 2012, Refunding, Series I, 5.00%, 8/01/27 10,000,000 12,083,000 Fiscal 2013, Series A, Sub Series A-1, 5.00%, 10/01/29 7,355,000 8,904,772 Fiscal 2014, Refunding, Series J, 5.00%, 8/01/32 10,000,000 12,215,400 Fiscal 2014, Series A, Sub Series A-1, 4.00%, 8/01/39 10,000,000 11,224,500 Fiscal 2015, Refunding, Series C, 5.00%, 8/01/29 20,640,000 25,569,038 |2 FRANKLIN NEW YORK TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) New York (continued) New York City GO, (continued) Fiscal 2015, Refunding, Series C, 5.00%, 8/01/31 $ 10,000,000 $ 12,309,600 Fiscal 2015, Refunding, Series C, 5.00%, 8/01/32 4,000,000 4,906,480 Fiscal 2015, Refunding, Series C, 5.00%, 8/01/33 3,000,000 3,666,930 Fiscal 2015, Refunding, Series C, 5.00%, 8/01/34 1,500,000 1,827,000 Refunding, Series C, 5.00%, 8/01/32 5,000,000 6,231,300 Refunding, Series D, 5.125%, 8/01/19. 10,000 10,031 Refunding, Series G, AMBAC Insured, 5.00%, 8/01/22 10,000 10,031 Series E, Sub Series E-1, 6.00%, 10/15/23 5,155,000 5,725,762 Series E, Sub Series E-1, 6.25%, 10/15/28 260,000 290,087 Series E, Sub Series E-1, Pre-Refunded, 6.00%, 10/15/23 1,845,000 2,048,873 Series E, Sub Series E-1, Pre-Refunded, 6.25%, 10/15/28 9,740,000 10,867,113 Series I, Sub Series I-1, 5.375%, 4/01/36 5,050,000 5,607,672 Series I, Sub Series I-1, Pre-Refunded, 5.375%, 4/01/36 12,450,000 13,929,558 Sub Series D-1, 5.125%, 12/01/28 4,140,000 4,363,436 Sub Series D-1, Pre-Refunded, 5.125%, 12/01/28 6,090,000 6,428,056 New York City HDC, MFHR, Series A-1, 4.80%, 11/01/35 5,610,000 6,111,758 MFHR, Series C-1, 5.25%, 11/01/29 6,110,000 6,776,112 MFHR, Series C-1, 5.50%, 11/01/34 3,000,000 3,343,290 MFHR, Series C-1, 5.55%, 11/01/39 3,300,000 3,680,556 MFHR, Series C-1, 5.70%, 11/01/46 12,500,000 13,983,375 New York City IDAR, Yankee Stadium Project, Pilot, Assured Guaranty, 7.00%, 3/01/49 19,000,000 21,842,970 New York City Municipal Water Finance Authority Water and Sewer System Revenue, Fiscal 2008, Refunding, Series A, 5.00%, 6/15/38 52,000,000 53,720,680 Fiscal 2009, Series A, 5.75%, 6/15/40 5,100,000 5,552,523 Fiscal 2009, Series A, Pre-Refunded, 5.75%, 6/15/40 1,450,000 1,580,544 Second General Resolution, Fiscal 2008, Refunding, Series AA, 5.00%, 6/15/37 20,860,000 21,551,926 Second General Resolution, Fiscal 2009, Refunding, Series GG-1, 5.00%, 6/15/39 33,115,000 36,769,240 Second General Resolution, Fiscal 2011, Refunding, Series EE, 5.375%, 6/15/43 39,150,000 46,191,910 Second General Resolution, Fiscal 2013, Series BB, 5.00%, 6/15/47 15,000,000 17,845,500 New York City Transitional Finance Authority Building Aid Revenue, Fiscal 2007, Series S-1, NATL Insured, 5.00%, 7/15/31 8,200,000 8,333,086 Fiscal 2007, Series S-2, NATL Insured, 5.00%, 1/15/37 22,000,000 22,350,680 Fiscal 2008, Refunding, Series S-1, 5.00%, 1/15/34 75,000,000 78,994,500 Fiscal 2008, Series S-1, 5.00%, 1/15/27 10,000,000 10,584,400 Fiscal 2009, Series S-1, 5.75%, 7/15/38 30,000,000 32,686,800 Fiscal 2009, Series S-2, 6.00%, 7/15/38 50,000,000 54,707,500 Fiscal 2009, Series S-3, 5.25%, 1/15/39 29,485,000 32,412,566 Fiscal 2009, Series S-4, 5.75%, 1/15/39 30,000,000 33,394,800 Fiscal 2009, Series S-5, 5.25%, 1/15/39 31,730,000 34,880,472 New York City Transitional Finance Authority Revenue, Future Tax Secured, Fiscal 2010, sub. bond, Series A, Sub Series A-1, 5.00%, 5/01/34 17,520,000 19,311,070 Future Tax Secured, Fiscal 2010, sub. bond, Series A, Sub Series A-1, 5.00%, 5/01/38 20,000,000 21,978,200 Future Tax Secured, Fiscal 2010, sub. bond, Series A, Sub Series A-1, Pre-Refunded, 5.00%, 5/01/34 2,480,000 2,755,602 Future Tax Secured, Fiscal 2011, sub. bond, Series C, 5.00%, 11/01/39 17,250,000 19,716,578 Future Tax Secured, Fiscal 2012, sub. bond, Series E, Sub Series E-1, 5.00%, 2/01/37 10,000,000 11,787,000 Future Tax Secured, Fiscal 2013, sub. bond, Series F, Sub Series F-1, 5.00%, 2/01/34 5,000,000 6,013,700 Future Tax Secured, Fiscal 2013, sub. bond, Series F, Sub Series F-1, 5.00%, 2/01/36 8,250,000 9,878,303 Future Tax Secured, Fiscal 2013, sub. bond, Series I, 5.00%, 5/01/42 45,000,000 53,709,300 Future Tax Secured, Fiscal 2014, sub. bond, Series D, Sub Series D-1, 5.00%, 2/01/38 17,000,000 20,623,040 Future Tax Secured, Fiscal 2014, sub. bond, Series D, Sub Series D-1, 5.00%, 2/01/39 24,135,000 29,260,067 |3 FRANKLIN NEW YORK TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) New York (continued) New York City Transitional Finance Authority Revenue, (continued) Future Tax Secured, Fiscal 2014, sub. bond, Series D, Sub Series D-1, 5.00%, 2/01/40 $ $ Future Tax Secured, Fiscal 2015, sub. bond, Series A, Sub Series A-1, 5.00%, 8/01/34 Future Tax Secured, Fiscal 2015, sub. bond, Series B, Sub Series B-1, 5.00%, 8/01/34 Future Tax Secured, Fiscal 2015, sub. bond, Series E, Sub Series E-1, 5.00%, 2/01/34 Future Tax Secured, Fiscal 2015, sub. bond, Series E, Sub Series E-1, 5.00%, 2/01/35 Future Tax Secured, Fiscal 2017, sub. bond, Series A, Sub Series A-1, 4.00%, 5/01/42 New York Liberty Development Corp. Liberty Revenue, One World Trade Center, Port Authority Consolidated, Secured, 5.25%, 12/15/43 Second Priority, Bank of America Tower at One Bryant Park Project, Class 2, Refunding, 5.625%, 7/15/47 Seven World Trade Center Project, Refunding, 5.00%, 9/15/40 New York Liberty Development Corp. Revenue, Goldman Sachs Headquarters Issue, 5.25%, 10/01/35 Goldman Sachs Headquarters Issue, 5.50%, 10/01/37 New York State Dormitory Authority Lease Revenues, Delaware Chenango Madison Otsego Board of Cooperative Education Services, XLCA Insured, Pre-Refunded, 5.00%, 8/15/27 State University Dormitory Facilities Issue, Series A, 5.00%, 7/01/39 Third General Resolution, State University Educational Facilities Issue, Refunding, Series A, 5.00%, 5/15/28 Third General Resolution, State University Educational Facilities Issue, Refunding, Series A, 5.00%, 5/15/29 Third General Resolution, State University Educational Facilities Issue, Refunding, Series A, 5.00%, 5/15/30 New York State Dormitory Authority Revenues, 853 Schools Program, Issue 2, Series E, AMBAC Insured, 5.75%, 7/01/19 Mental Health Services Facilities Improvement, Refunding, Series A, 5.00%, 8/15/22 Non-State Supported Debt, Albany Public Library, AMBAC Insured, 5.00%, 7/01/37 Non-State Supported Debt, Brooklyn Law School, Refunding, 5.75%, 7/01/33 Non-State Supported Debt, Columbia University, Series A-2, 5.00%, 10/01/46. Non-State Supported Debt, Columbia University, Series A-2, 5.00%, 10/01/46. Non-State Supported Debt, Cornell University, Refunding, Series A, 5.00%, 7/01/34 Non-State Supported Debt, Cornell University, Refunding, Series A, 5.00%, 7/01/39 Non-State Supported Debt, Educational Housing Services, CUNY Student Housing Project, AMBAC Insured, 5.25%, 7/01/30 Non-State Supported Debt, Fashion Institute of Technology Student Housing Corp., NATL Insured, 5.25%, 7/01/34 Non-State Supported Debt, Fordham University, Series B, Assured Guaranty, Pre-Refunded, 5.00%, 7/01/33 Non-State Supported Debt, Fordham University, Series B, Assured Guaranty, Pre-Refunded, 5.00%, 7/01/38 Non-State Supported Debt, Health Quest Systems, Series A, Assured Guaranty, 5.25%, 7/01/27 Non-State Supported Debt, Health Quest Systems, Series B, Assured Guaranty, Pre-Refunded, 5.25%, 7/01/27 Non-State Supported Debt, Health Quest Systems, Series B, Assured Guaranty, Pre-Refunded, 5.125%, 7/01/37 Non-State Supported Debt, Hospital for Special Surgery, FHA Insured, 6.25%, 8/15/34 Non-State Supported Debt, Hospital for Special Surgery, FHA Insured, 6.00%, 8/15/38 Non-State Supported Debt, Mortgage Hospital, Montefiore Medical Center, FHA Insured, 5.00%, 8/01/24 Non-State Supported Debt, Mount Sinai School of Medicine of New York University, NATL Insured, Pre-Refunded, 5.00%, 7/01/35 |4 FRANKLIN NEW YORK TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) New York (continued) New York State Dormitory Authority Revenues, (continued) Non-State Supported Debt, Municipal Health Facilities Improvement Program, Lease, New York City Issue, Refunding, Series 2, Sub Series 2-4, 5.00%, 1/15/27 $ $ Non-State Supported Debt, Municipal Health Facilities Improvement Program, Lease, New York City Issue, Refunding, Series 2, Sub Series 2-4, 5.00%, 1/15/28 Non-State Supported Debt, Municipal Health Facilities Improvement Program, Lease, New York City Issue, Refunding, Series 2, Sub Series 2-5, 5.00%, 1/15/32 Non-State Supported Debt, The New School, 5.50%, 7/01/40 Non-State Supported Debt, The New School, AGMC Insured, 5.50%, 7/01/43. Non-State Supported Debt, The New School, Refunding, Series A, 5.00%, 7/01/40 Non-State Supported Debt, The New School, Refunding, Series A, 5.00%, 7/01/45 Non-State Supported Debt, The New York Hospital Medical Center of Queens, FHA Insured, 4.75%, 2/15/37 Non-State Supported Debt, New York University, Refunding, Series A, 5.00%, 7/01/45 Non-State Supported Debt, New York University, Series A, 5.00%, 7/01/37 Non-State Supported Debt, New York University, Series A, 5.00%, 7/01/39 Non-State Supported Debt, New York University, Series A, 5.00%, 7/01/42 Non-State Supported Debt, New York University, Series A, AMBAC Insured, Pre-Refunded, 5.00%, 7/01/26 Non-State Supported Debt, New York University, Series A, AMBAC Insured, Pre-Refunded, 5.00%, 7/01/27 Non-State Supported Debt, New York University, Series A, AMBAC Insured, Pre-Refunded, 5.00%, 7/01/32 Non-State Supported Debt, New York University, Series A, AMBAC Insured, Pre-Refunded, 5.00%, 7/01/37 Non-State Supported Debt, New York University, Series A, Pre-Refunded, 5.00%, 7/01/38 Non-State Supported Debt, New York University, Series B, 5.00%, 7/01/39 Non-State Supported Debt, New York University, Series B, Pre-Refunded, 5.00%, 7/01/38 Non-State Supported Debt, New York University, Series B, Pre-Refunded, 5.25%, 7/01/48 Non-State Supported Debt, New York University, Series C, Pre-Refunded, 5.00%, 7/01/38 Non-State Supported Debt, North Shore-Long Island Jewish Obligated Group, Refunding, Series A, 5.00%, 5/01/22 Non-State Supported Debt, North Shore-Long Island Jewish Obligated Group, Refunding, Series A, 5.00%, 5/01/36 Non-State Supported Debt, North Shore-Long Island Jewish Obligated Group, Refunding, Series E, 5.00%, 5/01/21 Non-State Supported Debt, North Shore-Long Island Jewish Obligated Group, Refunding, Series E, 5.00%, 5/01/23 Non-State Supported Debt, North Shore-Long Island Jewish Obligated Group, Refunding, Series E, 5.50%, 5/01/33 Non-State Supported Debt, North Shore-Long Island Jewish Obligated Group, Series A, Pre- Refunded, 5.25%, 5/01/30 Non-State Supported Debt, North Shore-Long Island Jewish Obligated Group, Series A, Pre- Refunded, 5.50%, 5/01/30 Non-State Supported Debt, North Shore-Long Island Jewish Obligated Group, Series A, Pre- Refunded, 5.00%, 5/01/32 Non-State Supported Debt, North Shore-Long Island Jewish Obligated Group, Series A, Pre- Refunded, 5.50%, 5/01/37 Non-State Supported Debt, North Shore-Long Island Jewish Obligated Group, Series B, 5.00%, 5/01/39 Non-State Supported Debt, North Shore-Long Island Jewish Obligated Group, Series E, Pre- Refunded, 5.00%, 5/01/21 Non-State Supported Debt, NYU Hospitals Center, Refunding, 5.00%, 7/01/27 |5 FRANKLIN NEW YORK TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) New York (continued) New York State Dormitory Authority Revenues, (continued) Non-State Supported Debt, NYU Hospitals Center, Refunding, 5.00%, 7/01/30 $ 1,000,000 $ 1,220,180 Non-State Supported Debt, NYU Hospitals Center, Refunding, 5.00%, 7/01/32 1,000,000 1,212,100 Non-State Supported Debt, NYU Hospitals Center, Refunding, 5.00%, 7/01/34 7,250,000 8,712,325 Non-State Supported Debt, NYU Hospitals Center, Refunding, Series A, 5.00%, 7/01/28 1,400,000 1,767,024 Non-State Supported Debt, NYU Hospitals Center, Refunding, Series A, 5.00%, 7/01/30 1,210,000 1,511,338 Non-State Supported Debt, NYU Hospitals Center, Series A, Pre-Refunded, 6.00%, 7/01/40. 4,500,000 5,376,555 Non-State Supported Debt, Pratt Institute, Series C, Assured Guaranty, Pre-Refunded, 5.00%, 7/01/29 3,775,000 4,223,961 Non-State Supported Debt, Residential Institutions for Children, 5.00%, 6/01/38 5,000,000 5,327,200 Non-State Supported Debt, School Districts Financing Program, Refunding, Series A, AGMC Insured, 5.00%, 10/01/22. 2,425,000 2,626,299 Non-State Supported Debt, School Districts Financing Program, Refunding, Series C, Assured Guaranty, 5.00%, 10/01/31. 45,000 50,080 Non-State Supported Debt, School Districts Financing Program, Refunding, Series C, Assured Guaranty, 5.125%, 10/01/36 60,000 66,768 Non-State Supported Debt, School Districts Financing Program, Series A, AGMC Insured, 5.00%, 10/01/21 5,000,000 5,756,700 Non-State Supported Debt, School Districts Financing Program, Series A, AGMC Insured, 5.00%, 10/01/22 7,145,000 8,278,769 Non-State Supported Debt, School Districts Financing Program, Series A, AGMC Insured, 5.00%, 10/01/24 12,730,000 14,738,921 Non-State Supported Debt, School Districts Financing Program, Series A, AGMC Insured, Pre-Refunded, 5.00%, 10/01/22 5,220,000 5,684,841 Non-State Supported Debt, School Districts Financing Program, Series A, Assured Guaranty, 5.625%, 10/01/29 300,000 342,228 Non-State Supported Debt, School Districts Financing Program, Series A, Assured Guaranty, Pre-Refunded, 5.625%, 10/01/29 2,700,000 3,099,546 Non-State Supported Debt, School Districts Financing Program, Series C, AGMC Insured, 5.00%, 10/01/32 5,000,000 5,206,150 Non-State Supported Debt, School Districts Financing Program, Series C, AGMC Insured, 5.00%, 10/01/37 6,550,000 6,809,380 Non-State Supported Debt, School Districts Financing Program, Series C, Assured Guaranty, Pre-Refunded, 5.00%, 10/01/31 3,955,000 4,465,353 Non-State Supported Debt, School Districts Financing Program, Series C, Assured Guaranty, Pre-Refunded, 5.125%, 10/01/36 4,940,000 5,596,180 Non-State Supported Debt, St. John’s University, Refunding, Series A, 5.00%, 7/01/26. 2,400,000 3,001,440 Non-State Supported Debt, St. John’s University, Refunding, Series A, 5.00%, 7/01/27. 650,000 806,930 Non-State Supported Debt, St. John’s University, Refunding, Series A, 5.00%, 7/01/29. 1,375,000 1,684,540 Non-State Supported Debt, St. John’s University, Refunding, Series A, 5.00%, 7/01/30. 1,675,000 2,043,065 Non-State Supported Debt, St. John’s University, Refunding, Series A, 5.00%, 7/01/31. 3,700,000 4,493,206 Non-State Supported Debt, St. John’s University, Refunding, Series A, 5.00%, 7/01/34. 2,000,000 2,402,240 Non-State Supported Debt, State University Facilities, Refunding, Series A, 5.00%, 7/01/38 5,000,000 5,990,400 Non-State Supported Debt, State University Facilities, Refunding, Series A, 5.00%, 7/01/43 4,150,000 4,870,523 Non-State Supported Debt, Student Housing Corp., NATL Insured, 5.25%, 7/01/26 6,105,000 7,334,608 Non-State Supported Debt, University of Rochester, Series A, 5.125%, 7/01/39 10,500,000 11,608,170 Non-State Supported Debt, Vassar College, 5.00%, 7/01/49 11,000,000 12,314,940 Secondarily Insured, Lease, State University, AMBAC Insured, Pre-Refunded, 5.00%, 7/01/32 5,000,000 5,182,050 Secondarily Insured, State University Educational Facilities, Third General Resolution, Refunding, Series A, Assured Guaranty, 5.50%, 5/15/22 5,000,000 6,198,000 State Supported Debt, Lease, State University Dormitory Facilities Issue, Refunding, Series A, 5.00%, 7/01/37 25,000,000 29,506,750 |6 FRANKLIN NEW YORK TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) New York (continued) New York State Dormitory Authority Revenues, (continued) State Supported Debt, Lease, State University Dormitory Facilities Issue, Refunding, Series A, 5.00%, 7/01/42 $ $ State Supported Debt, Lease, State University Dormitory Facilities Issue, Series A, 5.00%, 7/01/38 State Supported Debt, Lease, State University Dormitory Facilities Issue, Series A, Pre-Refunded, 5.00%, 7/01/33 State Supported Debt, Mental Health Services Facilities Improvement, Series A, AGMC Insured, 5.00%, 2/15/32 State Supported Debt, Mental Health Services Facilities Improvement, Series A, AGMC Insured, 5.00%, 2/15/33 State Supported Debt, Mental Health Services Facilities Improvement, Series A, AGMC Insured, 5.00%, 2/15/38 State Supported Debt, Mental Health Services Facilities Improvement, Series A, AGMC Insured, Pre-Refunded, 5.00%, 2/15/32 State Supported Debt, Mental Health Services Facilities Improvement, Series A, AGMC Insured, Pre-Refunded, 5.00%, 2/15/33 State Supported Debt, Mental Health Services Facilities Improvement, Series A, AGMC Insured, Pre-Refunded, 5.00%, 2/15/38 State Supported Debt, Mental Health Services Facilities Improvement, Series B, 5.00%, 2/15/33. State Supported Debt, Mental Health Services Facilities Improvement, Series B, AGMC Insured, 5.00%, 2/15/33 State Supported Debt, Mental Health Services Facilities Improvement, Series B, AGMC Insured, Pre-Refunded, 5.00%, 2/15/32 State Supported Debt, Upstate Community Colleges, Series C, 6.00%, 7/01/31. New York State Dormitory Authority Sales Tax Revenue, Series B, 5.00%, 3/15/40 Series B, 5.00%, 3/15/41 State Supported Debt, Series A, 5.00%, 3/15/29 State Supported Debt, Series A, 5.00%, 3/15/30 State Supported Debt, Series A, 5.00%, 3/15/31 State Supported Debt, Series A, 5.00%, 3/15/43 State Supported Debt, Series A, 5.00%, 3/15/44 New York State Dormitory Authority State Personal Income Tax Revenue, Education, Refunding, Series C, 5.75%, 3/15/32 Education, Series A, 5.00%, 3/15/38. Education, Series A, Pre-Refunded, 5.00%, 3/15/37 Education, Series C, Pre-Refunded, 5.00%, 12/15/31 Education, Series C, Pre-Refunded, 5.75%, 3/15/32 Education, Series C, Pre-Refunded, 5.00%, 12/15/35 Education, Series D, Pre-Refunded, 5.00%, 3/15/36 General Purpose, Refunding, Series A, 5.00%, 3/15/31 General Purpose, Series B, 5.00%, 3/15/37 General Purpose, Series C, 5.00%, 3/15/34. Series A, 5.00%, 2/15/34. Series A, 5.00%, 2/15/39. Series A, Pre-Refunded, 5.00%, 2/15/34 Series A, Pre-Refunded, 5.00%, 2/15/39 |7 FRANKLIN NEW YORK TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) New York (continued) New York State Environmental Facilities Corp. State Clean Water and Drinking Water Revenue, Revolving Funds, New York City Municipal Water Finance Authority Projects, Second Resolution, Subordinated State Revolving Fund, Refunding, Series A, 5.00%, 6/15/31. $ $ Revolving Funds, New York City Municipal Water Finance Authority Projects, Second Resolution, Subordinated State Revolving Fund, Refunding, Series B, 5.00%, 6/15/33. Revolving Funds, New York City Municipal Water Finance Authority Projects, Second Resolution, Subordinated State Revolving Fund, Refunding, Series B, 5.00%, 6/15/37. Revolving Funds, New York City Municipal Water Finance Authority Projects, Second Resolution, Subordinated State Revolving Fund, Series A, 5.125%, 6/15/38 New York State GO, Series A, 5.00%, 2/15/39 New York State HFA State Personal Income Tax Revenue, Economic Development and Housing, Series A, Pre-Refunded, 5.00%, 3/15/34 Economic Development and Housing, Series A, Pre-Refunded, 5.00%, 3/15/38 New York State HFAR, Affordable Housing, Series B, 4.50%, 11/01/29 Affordable Housing, Series B, 4.85%, 11/01/41 Childrens Rescue Fund Housing, Series A, 7.625%, 5/01/18. Housing Project Mortgage, Refunding, Series A, AGMC Insured, 6.125%, 11/01/20 New York State Medical Care Facilities Finance Agency Revenue, Security Mortgage, 2008, Series A, 6.375%, 11/15/20. New York State Power Authority Revenue, Series A, NATL Insured, 5.00%, 11/15/47 New York State Thruway Authority General Junior Indebtedness Obligations Revenue, junior lien, Series A, 5.00%, 1/01/46 New York State Thruway Authority General Revenue, Refunding, Series H, AGMC Insured, 5.00%, 1/01/32 Refunding, Series H, NATL Insured, 5.00%, 1/01/37 Refunding, Series I, 5.00%, 1/01/37 Series H, AGMC Insured, 5.00%, 1/01/37 Series I, 5.00%, 1/01/42 New York State Thruway Authority Second General Highway and Bridge Trust Fund Revenue, Refunding, Series A, 5.00%, 4/01/29 Series A, 5.00%, 4/01/27. Series A, 5.00%, 4/01/28. Series A, 5.00%, 4/01/30. Series A, 5.00%, 4/01/31. Series A, 5.00%, 4/01/32. Series A, AGMC Insured, Pre-Refunded, 5.00%, 4/01/24 New York State Urban Development Corp. Revenue, Empire State Development Corp., Refunding, Series D, 5.625%, 1/01/28 Empire State Development Corp., Series B, 5.00%, 1/01/26 Empire State Development Corp., Series B, 5.00%, 1/01/27 Empire State Development Corp., Series B, 5.00%, 1/01/28 State Personal Income Tax, Series A-1, 5.00%, 12/15/27 State Personal Income Tax, Series A-1, Pre-Refunded, 5.00%, 12/15/27 State Personal Income Tax, State Facilities and Equipment, Series B-1, 5.00%, 3/15/36 Niagara Falls Public Improvement GO, NATL Insured, 6.85%, 3/01/19 Orangetown Housing Authority Housing Facilities Revenue, Capital Appreciation, Senior Housing Center Project, Refunding, NATL Insured, zero cpn., 4/01/30. Oswego County IDA Civic Facility Revenue, Oswego School District Public Library Project, XLCA Insured, 5.00%, 12/15/30 |8 FRANKLIN NEW YORK TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) New York (continued) Port Authority of New York and New Jersey Revenue, Consolidated, One Hundred Forty-Eighth Series, AGMC Insured, 5.00%, 8/15/34 $ $ Consolidated, One Hundred Forty-Eighth Series, AGMC Insured, 5.00%, 8/15/37 Consolidated, One Hundred Sixty-First Series, 5.00%, 10/15/34 Consolidated, One Hundred Sixty-First Series, 5.00%, 10/15/35 Consolidated, One Hundred Sixty-First Series, 5.00%, 10/15/39 Rensselaer City School District COP, School Campus Project, XLCA Insured, 5.00%, 6/01/36 Rockland County IDA Civic Facility Revenue, Nyack Library Project, Series A, AMBAC Insured, 5.00%, 12/01/32 Nyack Library Project, Series A, AMBAC Insured, 5.00%, 12/01/37 Sales Tax Asset Receivable Corp. Revenue, Sales Tax Asset, Fiscal 2015, Refunding, Series A, 5.00%, 10/15/27 Sales Tax Asset, Fiscal 2015, Refunding, Series A, 5.00%, 10/15/30 Saratoga County Water Authority Revenue, Water System, Pre-Refunded, 5.00%, 9/01/48 Suffolk County IDA Civic Facility Revenue, New York Institute of Technology Project, Refunding, 5.00%, 3/01/26 Triborough Bridge and Tunnel Authority Revenues, General, MTA Bridges and Tunnels, Refunding, Series C, 5.00%, 11/15/33 General, MTA Bridges and Tunnels, Refunding, Series C, 5.00%, 11/15/38 General, MTA Bridges and Tunnels, Series A, Pre-Refunded, 5.00%, 11/15/24 General, MTA Bridges and Tunnels, Series A, Pre-Refunded, 5.00%, 11/15/35 General, MTA Bridges and Tunnels, Series A-2, 5.25%, 11/15/34 General, MTA Bridges and Tunnels, Series B, 5.00%, 11/15/45 General, MTA Bridges and Tunnels, Series C, 5.00%, 11/15/38 General Purpose, Series B, NATL Insured, Pre-Refunded, 5.20%, 1/01/27 General Purpose, Series B, Pre-Refunded, 5.20%, 1/01/27 General Purpose, Series B, Pre-Refunded, 5.50%, 1/01/30 MTA Bridges and Tunnels, sub. bond, Series D, 5.00%, 11/15/31 Troy Capital Resource Corp. Revenue, Rensselaer Polytechnic Institute Project, Series A, 5.125%, 9/01/40 Utility Debt Securitization Authority Revenue, Restructuring, Refunding, Series A, 5.00%, 12/15/35 Western Nassau County Water Authority Water System Revenue, Series A, 5.00%, 4/01/40. Series A, 5.00%, 4/01/45. Yonkers GO, Series A, AMBAC Insured, Pre-Refunded, 5.00%, 9/01/31 U.S. Territories 2.5% Puerto Rico 2.5% Puerto Rico Electric Power Authority Power Revenue, Series WW, 5.25%, 7/01/33 Puerto Rico Sales Tax FICO Sales Tax Revenue, first subordinate, Series A, 5.75%, 8/01/37 first subordinate, Series A, 5.50%, 8/01/42 first subordinate, Series A, 6.00%, 8/01/42 first subordinate, Series A, 6.50%, 8/01/44 first subordinate, Series C, 5.50%, 8/01/40 Total Municipal Bonds before Short Term Investments (Cost $4,427,564,014) |9 FRANKLIN NEW YORK TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Short Term Investments 7.2% Municipal Bonds 7.2% New York 7.2% a New York City GO, Fiscal 2008, Series J, Sub Series J-5, Refunding, Daily VRDN and Put, 0.58%, 8/01/28 $ 35,905,000 $ 35,905,000 Fiscal 2008, Series L, Sub Series L-5, Daily VRDN and Put, 0.58%, 4/01/35 12,100,000 12,100,000 Fiscal 2014, Series D, Sub Series D-5, Daily VRDN and Put, 0.60%, 8/01/41 45,700,000 45,700,000 Fiscal 2015, Series F, Sub Series F-6, Daily VRDN and Put, 0.59%, 6/01/44 6,150,000 6,150,000 Fiscal 2017, Series A, Sub Series A-6, Daily VRDN and Put, 0.60%, 8/01/44 26,000,000 26,000,000 a New York City Municipal Water Finance Authority Water and Sewer System Revenue, Second General Resolution, Fiscal 2008, Series BB, Sub Series BB-5, Daily VRDN and Put, 0.58%, 6/15/33 40,000,000 40,000,000 Second General Resolution, Fiscal 2014, Refunding, Series AA, Sub Series AA-1, Daily VRDN and Put, 0.59%, 6/15/50 49,380,000 49,380,000 a New York City Transitional Finance Authority Revenue, Future Tax Secured, Fiscal 2013, Subordinate, Series C, Sub Series C-4, Daily VRDN and Put, 0.59%, 11/01/36 3,600,000 3,600,000 Future Tax Secured, Fiscal 2014, Subordinate, Sub Series A-4, Daily VRDN and Put, 0.58%, 11/01/43 37,410,000 37,410,000 Future Tax Secured, Fiscal 2015, Subordinate, Sub Series E-4, Daily VRDN and Put, 0.58%, 2/01/45 68,880,000 68,880,000 a New York State HFAR, 160 Madison Avenue, Series A, Daily VRDN and Put, 0.58%, 11/01/46 17,555,000 17,555,000 a Syracuse IDA Civic Facility Revenue, Syracuse University Project, Series A-2, Daily VRDN and Put, 0.56%, 12/01/37 19,480,000 19,480,000 a Triborough Bridge and Tunnel Authority Revenues, General, Subordinate, Refunding, Series B-2, Daily VRDN and Put, 0.58%, 1/01/32 10,000,000 10,000,000 Total Short Term Investments (Cost $372,160,000) 372,160,000 Total Investments (Cost $4,799,724,014) 99.0% 5,098,338,193 Other Assets, less Liabilities 1.0% . 53,401,705 Net Assets 100.0% $ 5,151,739,898 See Abbreviations on page 13. a Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. |10 FRANKLIN NEW YORK TAX-FREE INCOME FUND Notes to Financial Statements (unaudited) 1. ORGANIZATION Franklin New York Tax-Free Income Fund (Fund) is registered under the Investment Company Act of 1940 as an open-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. 3. INCOME TAXES At August 31, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation. $ Unrealized depreciation. ) Net unrealized appreciation (depreciation) $ |11 FRANKLIN NEW YORK TAX-FREE INCOME FUND NOTES TO FINANCIAL STATEMENTS (UNAUDITED) 4. CONCENTRATION OF RISK The Fund invests a large percentage of its total assets in obligations of issuers within New York and U.S. territories. Such concentration may subject the Fund to risks associated with industrial or regional matters, and economic, political or legal developments occurring within New York and U.S. territories. Investing in Puerto Rico securities may expose the Fund to heightened risks due to recent adverse economic and market changes, credit downgrades and ongoing restructuring discussions. In addition, investments in these securities are sensitive to interest rate changes and credit risk of the issuer and may subject the Fund to increased market volatility. The market for these investments may be limited, which may make them difficult to buy or sell. 5. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At August 31, 2016, all of the Funds investments in financial instruments carried at fair value were valued using Level 2 inputs. 6. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. |12 FRANKLIN NEW YORK TAX-FREE INCOME FUND NOTES TO FINANCIAL STATEMENTS (UNAUDITED) Abbreviations Selected Portfolio AGMC Assured Guaranty Municipal Corp. AMBAC American Municipal Bond Assurance Corp. BHAC Berkshire Hathaway Assurance Corp. COP Certificate of Participation FHA Federal Housing Authority/Agency FICO Financing Corp. GO General Obligation HDC Housing Development Corp. HFA Housing Finance Authority/Agency HFAR Housing Finance Authority Revenue IDA Industrial Development Authority/Agency IDAR Industrial Development Authority Revenue IDC Industrial Development Corp. MFHR Multi-Family Housing Revenue MTA Metropolitan Transit Authority NATL National Public Financial Guarantee Corp. XLCA XL Capital Assurance For additional information on the Funds significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. |13 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN NEW YORK TAX-FREE INCOME FUND By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date October 26, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date October 26, 2016 By /s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date October 26, 2016
